DETAILED ACTION

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The present abstract starts with the phrase “The present disclosure provides”.
Correction is required.

Claim Objections
Claims 2 and 5 is objected to because of the following informalities: 
In Claim 2, on Lines 19-20, the instances of ‘locate’ should be recited as ‘located’.
In Claim 5, there is a duplicate comma after the world sample.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 5,293,117, Pub. Date March 8, 1994) in view of Lu et al. (CN 108918655 A, Pub. Date November 30, 2018, herein Lu).

    PNG
    media_image1.png
    348
    1000
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    239
    560
    media_image2.png
    Greyscale

Regarding Claim 1, Hwang teaches:
A device (Fig 2) for testing a steel defect (Col [4:39-40] Thus, the flux leakage sensor responds to defects on either side of the specimen.; Col [4:40-42] The variable reluctance sensor responds only to defects on the side of the specimen facing the probe.) based on internal (Perturbations happening in regions with Deeper Force Lines, Fig 2) and external magnetic perturbation (Perturbations happening in regions with Shallower Force Lines, Fig 2), comprising: 
a magnetizer comprising a magnetization source (26, Fig 2, Col [3:52-53] A first magnetizer 26, which preferably is a permanent magnet, having poles of opposite polarity) and a magnet yoke (32, 34, Fig 2, Col [3:62] pole pieces 32 and 34), arranged on a surface of a sample (10, Fig 2, Col [3:67] wall 10), and configured to generate two types of typical magnetic field regions (Region that Deeper Force Lines go through, 16, Fig 2; Region that Shallower Force Lines go through, 28, Fig 2) applied to testing based on internal (Perturbations happening in regions with Deeper Force Lines, Fig 2) and external magnetic perturbation (Perturbations happening in regions with Shallower Force Lines, Fig 2); 
a... magnetic sensor probe (Fig 2, Col [1:9] Herein is disclosed a magnetic flux inspection probe; Col [3:15-16] FIG. 2 is a schematic showing of the arrangement of the essential components of this invention), configured to collect internal (36, Fig 2, Col [4:21-22] flux leakage sensor 36; Col [4:39-40] Thus, the flux leakage sensor responds to defects on either side of the specimen.) and external magnetic perturbation data (38, Fig 2, Col [4:22] variable reluctance sensor 38; Col [4:40-42] The variable reluctance sensor responds only to defects on the side of the specimen facing the probe.); 
a master controller, configured to perform pre-processing (66, Fig 8, Col [6:1-5] The amplifier outputs are coupled to a telemetry module 66 of any desired type where the analog signals from the sensors are digitized and serially delivered to a serial data output bus 68 for transmission via a logging cable to signal utilization equipment, not shown.) on the internal (analog signal from Flux Leakage Sensor 36, Fig 8) and external magnetic perturbation data (analog signal from Hall Device 38, Fig 8), and store the pre-processed data (Col [6:1-5]; In order for Telemetry module 66 to send the data serially through output bus 68, the data must first be stored in telemetry module 66, at least temporarily, as devices 36 and 38 are collecting data simultaneously.); 
a host computer (Col [6:1-5] signal utilization equipment, not shown), configured to analyze the pre-processed data uploaded (Col [6:1-5] analog signals from the sensors are digitized) by the master controller (66, Fig 8) to obtain a defect quantitative result (Fig 4; Col [4:47-68] FIG. 4 shows the response of the flux leakage detector (lower trace 45) to all of the defects... The upper trace 47 is the response of the variable reluctance sensor to the respective defects; These response traces are the kind generated by a computer/signal utilization equipment receiving digital data from the digitizer/telemetry module).
Hwang only teaches one magnetic sensor 36 and one magnetic sensor 38, and thus does not teach a double-row magnetic sensor probe. Hwang also does not teach scanner wheels configured to generate a sampling trigger pulse. Hwang does not teach: 
a double-row magnetic sensor probe, configured to collect internal and external magnetic perturbation data;
scanner wheels, configured to generate a sampling trigger pulse during scanning to enable the master controller to receive the internal and external magnetic perturbation data from the probe; 

    PNG
    media_image3.png
    350
    963
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    396
    1057
    media_image4.png
    Greyscale

However, Lu teaches:
a double-row magnetic sensor probe, configured to collect internal and external magnetic perturbation data (The Examiner is combining Hwang in view of Lu by replacing each of the Probe Units 2 in Trolley 1 of Lu with the inspection probe shown in Figure 2 of Hwang. Lu in Figure 2 shows five probe units, thus there will be five inspection units with five Hall effect devices 38 and five Flux Leakage Sensors 36. The five Hall effect devices 38 will be aligned in their own row, and the five Flux Leakage Sensors 36 will be aligned in their own separate row. Thus, the two rows of magnetic sensors constitute a double-row magnetic sensor probe. Hall effect devices 38 collect the external magnetic perturbation data, while Flux Leakage Sensors 36 will collect the internal magnetic perturbation data.); 
scanner wheels (11, Fig 2, p [3] wheel 11), configured to generate a sampling trigger pulse during scanning (p [3] displacement encoder and collecting card electrically connected with detection trolley walking wheel rotation, the displacement encoder can record trolley displacement distance, is the detector provide a distance record.; As the wheels are moving, Displacement Encoder 43 correlates the movement of the wheels with the distance that Trolley 1 travels along with the signal data from Magnetic Sensors 24. Thus, the rotation of the wheels triggers a sampling pulse.) to enable the master controller (Fig 4, The master controller is everything in Figure 4, which is contained within detection trolley 1 that is shown in Figure 2, p [3] FIG. 4 is a schematic diagram of the storage tank bottom plate welding line detecting apparatus provided by an embodiment of the present invention; p [3] The detection trolley 1 is provided with a power supply 41, a data transmission unit 42, 43 collecting card, signal generator 44 and displacement encoder 45. wherein at least one of the wheels 11 with the displacement encoder 45 multiplexes the signal generator 44, the collecting card 43 and each magnetic sensor 24 electrically connected to the data transmission unit 42, the signal generator 44 for generating an excitation signal and excitation signal connected to each probe unit coil is.) to receive the internal and external magnetic perturbation data from the probe (24, Fig 4, par [3] magnetic sensor 24); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang in view of Lu by having a double-row magnetic sensor probe, configured to collect internal and external magnetic perturbation data; scanner wheels, configured to generate a sampling trigger pulse during scanning to enable the master controller to receive the internal and external magnetic perturbation data from the probe because it is a known technique to arrange multiple sensors in a row to yield the predictable result of getting data that covers a larger area of the sample being tested. A single pair of sensors gets data about defects on the surface and below the surface of a sample in the direction of movement of the probe for a limited area. By placing multiple pairs of sensors arranged in two rows, more data is procured about the sample in a direction perpendicular to both the movement of direction and the depth of the sample, thus providing a more complete characterization of the sample, even when the overall probing apparatus is moved the same distance.

Regarding Claim 2, Hwang teaches:
the two types of typical magnetic field regions comprise a first region (Region with Deeper Force Lines, Fig 2) and a second region (Region with Shallower Force Lines, Fig 2), 
in response to a defect (Col [4:39-42] defects) of the sample (10, Fig 2), internal magnetic perturbation (Perturbations happening in region with Deeper Force Lines, Fig 2) is generated in the first region (Region with Deeper Force Lines, Fig 2) and external magnetic perturbation (Perturbations happening in region with Shallower Force Lines, Fig 2) is generated in the second region (Region with Shallower Force Lines, Fig 2).
Hwang does not teach:
a first row of magnetic sensors of the double-row magnetic sensor probe locate in the first region, and a second row of magnetic sensors of the double-row magnetic sensor probe locate in the second region
However, Lu teaches:
a first row of magnetic sensors of the double-row magnetic sensor probe locate in the first region, and a second row of magnetic sensors of the double-row magnetic sensor probe locate in the second region (See the explanation of the combination of Hwang in view of Lu in the Rejection of Claim 1.; The first row of magnetic sensors will be the row of five Flux Leakage Sensors 36 that detect the flux leakage in the region with Deeper Force Lines. The second row of magnetic sensors will be the row of five Hall effect devices 38 that detect the variable reluctance in the region with Shallower Force Lines.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang in view of Lu by having a first row of magnetic sensors of the double-row magnetic sensor probe locate in the first region, and a second row of magnetic sensors of the double-row magnetic sensor probe locate in the second region because it is a known technique to arrange multiple sensors in a row to yield the predictable result of getting data that covers a larger area of the sample being tested. 

Regarding Claim 3, Hwang does not teach the limitations.
However, Lu teaches:
the first row of magnetic sensors and the second row of magnetic sensors are arranged in parallel (See the explanation of the combination of Hwang in view of Lu in the Rejection of Claim 1.; The first row of magnetic sensors will be the row of five Flux Leakage Sensors 36 that detect the flux leakage in the region with Deeper Force Lines. The second row of magnetic sensors will be the row of five Hall effect devices 38 that detect the variable reluctance in the region with Shallower Force Lines. The rows will be in parallel to each other.), 
a number of magnetic sensors in each row is equal (The first row of magnetic sensors will be the row of five Flux Leakage Sensors 36. The second row of magnetic sensors will be the row of five Hall effect devices 38.).

Neither Hwang nor Lu teach expressly that the distance between the first and second rows of magnetic sensors is between 2 to 5 cm. Instead, Hwang does not specify the distance between Flux Leakage Sensor 36 and Hall effect device 38. Hwang only teaches that the assembly is used to test pipes with a diameter on the "order of 2.375 inches and 3.5 inches". The distance between sensors 36 and 38 would be less than 2.375 inches (~6 cm), but it is not specifically taught that is between 2 to 5 cm. 
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the sensors 36 and 38 of Hwang 2 to 5 cm apart because Applicant has not disclosed that spacing the first and second rows of magnetic sensors 2 to 5 cm apart provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected the sensor of Hwang, and applicant's invention, to perform equally well with either the spacing taught by Hwang or the claimed 2 to 5 cm spacing because both spacing dimensions would perform the same function of having one sensor detect internal perturbations while having the other sensor detect external perturbations.
Therefore, it would have been obvious to modify Hwang in view of Lu to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Hwang in view of Lu.

Regarding Claim 11, Hwang teaches:
the magnetization source comprises a permanent magnet (26, Fig 2, Col [3:52-53] A first magnetizer 26, which preferably is a permanent magnet) or a coil with direct current applied.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lu and further in view of Carrasco Zanini et al. (US Patent 10,317,372 B2, Pub. Date June 11, 2019, herein Zanini).
Regarding Claim 4, Hwang and Lu do not teach the limitations of the Claim.

    PNG
    media_image5.png
    324
    625
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    318
    625
    media_image6.png
    Greyscale

However, Zanini teaches:
an arrangement mode of the first row of magnetic sensors and the second row of magnetic sensors (See the explanation of the combination of Hwang in view of Lu in the Rejection of Claims 1 and 2.) is adjustable based on a shape of the surface of the sample (Col [14:46-52] It will therefore be appreciated that the present apparatus can be configured to carry and instrument or probe and optionally deploy it against a surface. The present apparatus is very effective at carrying any type of object that has to be deployed against and/or eventually retrieved from a curved surface while ensuring that the object is pointing straight at the surface. This can be achieved with a single actuator.), 
the arrangement mode comprises straight line (In the case of flat surface, Fig 12A) configuration or curve configuration (In the case of 8" pipe, Fig 12A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang and Lu in view of Zanini by having an arrangement mode of the first row of magnetic sensors and the second row of magnetic sensors is adjustable based on a shape of the surface of the sample, the arrangement mode comprises straight line configuration or curve configuration because it is an effective way to carrying any type of object that has to be deployed against and/or eventually retrieved from a curved surface while ensuring that the object is pointing straight at the surface with a single actuator as taught by Zanini (Col [14:46-52]).  
Claim 5 is rejected on the same grounds as Claim 4.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lu and further in view of Pearson et al. (US Pre-Grant Pub 2012/0253696 A1, Pub. Date October 4, 2012, herein Pearson).

    PNG
    media_image7.png
    372
    642
    media_image7.png
    Greyscale

Regarding Claim 6, Hwang in view of Lu do not teach the specific lift-off distance between the sensor and sample:
a sampling lift-off of a magnetic sensor is between 0.1 to 4 mm.
However, Pearson teaches:
a sampling lift-off of a magnetic sensor is between 0.1 to 4 mm (par [0040] The magnetising unit (6) is held on the frame (4) (by means not shown) in such a position that pole faces (22, 24) of the poles (18, 20) are separated from the surface of the plate (8) by a small air gap. Typically this air gap will be around 4 mm in thickness.; As seen in Figure 2, the bottom surfaces 22 and 24 of poles 18 and 20, respectively, are at the same level as the bottom face of magnetic sensor 30. Since surfaces 22 and 24 are 4 mm away from plate 8, the bottom face of magnetic sensor 30 is also 4 mm away from plate 8. Thus, the lift-off between magnetic sensor 30 and plate 8 is 4 mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang and Lu in view of Pearson by having a sampling lift-off of a magnetic sensor is between 0.1 to 4 mm because it is a known technique to have the sensor as close to the ground without touching the ground to yield the predictable result of getting a signal with a high signal-to-noise ratio, while preventing the sensor from getting damaged by frictional contact with the sample to be detected.

Claim 7 is rejected on the same grounds as Claim 6.
Claim 8 is rejected on the same grounds as Claim 6.

Claim 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lu and further in view of Zanini and further in view of Pearson.
Regarding Claim 9, Hwang in view of Lu and further in view of Zanini do not teach the specific lift-off distance between the sensor and sample:
a sampling lift-off of a magnetic sensor is between 0.1 to 4 mm.
However, Pearson teaches:
a sampling lift-off of a magnetic sensor is between 0.1 to 4 mm (par [0040] The magnetising unit (6) is held on the frame (4) (by means not shown) in such a position that pole faces (22, 24) of the poles (18, 20) are separated from the surface of the plate (8) by a small air gap. Typically this air gap will be around 4 mm in thickness.; As seen in Figure 2, the bottom surfaces 22 and 24 of poles 18 and 20, respectively, are at the same level as the bottom face of magnetic sensor 30. Since surfaces 22 and 24 are 4 mm away from plate 8, the bottom face of magnetic sensor 30 is also 4 mm away from plate 8. Thus, the lift-off between magnetic sensor 30 and plate 8 is 4 mm.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang, Lu and Zanini in view of Pearson by having a sampling lift-off of a magnetic sensor is between 0.1 to 4 mm because it is a known technique to have the sensor as close to the ground without touching the ground to yield the predictable result of getting a signal with a high signal-to-noise ratio, while preventing the sensor from getting damaged by frictional contact with the sample to be detected.

Claim 10 is rejected on the same grounds as Claim 9.

Claim 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang in view of Lu and further in view of Lee et al. (US Patent 10,088,453 B2, Pub. Date October 2, 2018, herein Lee).
Hwang and Lu do not teach the limitations of the Claim.

    PNG
    media_image8.png
    281
    525
    media_image8.png
    Greyscale

However, Lee teaches:
a shape of the magnet yoke comprises L-shape (211, 212, Fig 3, Col [5:24-29] With reference to FIG. 2, a magnetized portion 210 may generate magnetic flux to magnetize a steel plate S in a driving direction (X direction) of the steel plate S, and may include a permanent magnet PM and first and second magnetization poles 211 and 212, yokes extending from two sides of the permanent magnet PM.), U-shape or arc-shape.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hwang and Lu in view of Lee by having a shape of the magnet yoke comprises L-shape, U-shape or arc-shape because such a magnetization configuration magnetizes a steel plate in the longitudinal (x) direction such that defects can be detected by magnetic detectors as taught by Lee (Col [5:24-20] & Col [6:26-33]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Hamelin et al. (US Patent 5,804,964, Pub. Date September 8, 1998, herein Hamelin).

    PNG
    media_image9.png
    524
    525
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    257
    630
    media_image10.png
    Greyscale


Lee teaches:
A method for testing a steel defect (Col [1:15-16] The present disclosure relates to defect detection in a steel plate.) based on internal (Col [7:22-28] As illustrated in FIG. 4, the first leakage flux detection unit 221 may be a magnetic sensor array to detect a density of leakage flux leaking when magnetic flux generated by a magnetized portion 210 passes through a defect (a surface defect or an inner defect) of a steel plate S. Data regarding the density of detected leakage flux may be transferred to the overall defect detection unit 410.) and external magnetic perturbation (Col [8:4-11] In the meantime, the second leakage flux detection unit 222 may be a magnetic sensor array to detect the density of leakage flux leaking when magnetic flux generated by the magnetized portion 210 passes through a defect in the steel plate S, in detail, through a surface defect. The density of detected leakage flux may be transferred to the surface defect detection unit 420.), comprising: 
generating, by a magnetizer (210-212, PM, Fig 4, Col [5:24-33] With reference to FIG. 2, a magnetized portion 210 may generate magnetic flux to magnetize a steel plate S in a driving direction (X direction) of the steel plate S, and may include a permanent magnet PM and first and second magnetization poles 211 and 212, yokes extending from two sides of the permanent magnet PM. A distance between the magnetization pole 211 and the second magnetization pole 212 is represented as D1, and the foregoing permanent magnet PM may be substituted with an electromagnet using a coil.), two types of typical magnetic field regions applied to testing based on internal (Fig 4, The magnetic field region where sensor array 221 is placed produces a signal in sensor array 221 that is indicative of surface and inner defects) and external magnetic perturbation (Fig 4, The magnetic field region where sensor array 222 is placed produces a signal in sensor array 222 that is indicative of surface defects.) by placing (Fig 4, 210 is placed on top of surface S via sensor array 222) the magnetizer (210-212, PM, Fig 4) on a surface of a sample (S, Fig 4); 
collecting, by a double-row magnetic sensor probe (221, 222, Fig 4, Col [7:22-23] As illustrated in FIG. 4, the first leakage flux detection unit 221 may be a magnetic sensor array; Col [8:4-5] In the meantime, the second leakage flux detection unit 222 may be a magnetic sensor array), internal (Col [7:22-28] Data regarding the density of detected leakage flux may be transferred to the overall defect detection unit.) and external magnetic perturbation data (Col [8:4-11] The density of detected leakage flux may be transferred to the surface detection unit 420) in response to a sampling trigger pulse; 
performing pre-processing on the internal (Col [7:61-67 & 8:1-3] In other words, as illustrated in FIG. 6, the overall defect detection unit 410 may provide the data processing unit 430 with the first defect data regarding the region in which the overall defects (an inner defect (IDF) and a surface defect (SDF)) are disposed in a detection region 610. In this case, the first defect data may be data representing a region in which the overall defects (IDF and SDF) are present as a binary number “1” and a region in which the overall defects are not present as a binary number “0”, in the detection region 610.) and external magnetic perturbation data (Col [8:45-55] Next, the surface defect detection unit 420 may only detect the surface defect of the steel plate S based on the density of leakage flux detected by the second leakage flux detection unit 222 in a region (620 in FIG. 6) the same as a predetermined detection region detected by the overall defect detection unit 410. In other words, in a case in which the density of leakage flux is equal to or higher than a predetermined value, the surface defect detection unit 420 may determine that the surface defect is present on the steel plate S. The detected surface defect may be transferred to the data processing unit 430.) and storing the pre-processed data (Col [7:61-67 & 8:1-3 & 8:45-55]; In order to send the data produced by defect detection units 410 & 420 to the data processing unit 430, defect detection units 410 & 420 must first store the processed data.) by a master controller (410, 420, Fig 4); and 
performing a defect quantitative analysis (Col [9:9-15] In detail, as illustrated in FIG. 6, the data processing unit 430 may only detect the inner defect (IDF) present in a detection region 640 by subtracting the second defect data in the detection region 620 transferred by the surface defect detection unit 420 from the first defect data in the detection unit 610 transferred by the overall defect detection unit 410 using a subtractor 630.) by analyzing (630, Fig 6) the pre-processed data (610, 620, Fig 6) to obtain a defect quantitative result (640, Fig 6).
Lee does not teach:
collecting… data in response to a sampling trigger pulse
However, Hamelin teaches:
collecting… data in response to a sampling trigger pulse (Col [3:27-32] In reality, a digital signal from a rope driven wheel encoder is used to trigger the sampling circuit of an analog to digital converter.); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee in view of Hamelin by having collecting data in response to a sampling trigger pulse because it is a known technique that ensures that data is collected from the sample only when the sample is moving and not while the sample is stationary because continuing to collect data while the sample is stationary would result in redundant or invalid data.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        01/28/2022

/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868